PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/841,898
Filing Date: 1 Sep 2015
Appellant(s): Kidane et al.



__________________
Stephen B. Maebius
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed 9/30/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The rejection of claims 41-46 under 35 U.S.C. 112, first paragraph
Appellant argues that all 7 polymers recited by claim 41 are known enteric compounds taught to function as a delayed release coating.  Appellant further argues that the mere absence of a working example corresponding to each enteric compound of claim 41 is not required, nor a range for a recited ingredient when said range can be readily determined based upon working examples using only routine experimentation.  Appellant argues that the rejection is based solely upon the absence of examples, and does not provide any evidence that any of the unexemplified embodiments are not unlikely to achieve the recited parameters.  
In response, it is reiterated that the disclosure fails to provide even a single example of ANY actual composition possessing a Cmax within the range recited by claim 41, much less a working example corresponding to each of the recited enteric compounds.  Appellant appears to rely solely on Figures 15-16 as providing written description for the Cmax concentration range recited by claim 41.  These Figures, however, do not correspond to any actual, disclosed composition, but rather are merely the results of in silico modeling of hypothetical mazindol compositions, and without any 
Appellant notes that the rejection acknowledges that only a representative group of examples is all that is required to satisfy written description.  Appellant argues that the rejection offers no reason or evidence to suggest that additional formulations (beyond those of Figures 15-16) using other unexemplified enteric compounds within the scope of the claim, would not be represented by the tested examples of enteric compound.  
In response, it is reiterated that the specification fails to disclose ANY exemplified and tested examples of a composition within the scope of claim 41 having the Cmax recited by claim 41.  Therefore, there is not in fact any representative group of examples that reasonably could serve as a basis for concluding that Applicant was in full possession of the composition of claims 41-46.
Appellant argues that Figures 1-11 show dissolution profiles for a wide variety of specific IR and DR compositions from working examples 1-12, and that the skilled artisan would be able to determine the relative amounts of each specific type of IR or DR composition needed to obtain the claimed Cmax range without undue experimentation.  Appellant asserts it is well established that Cmax could be reasonably predicted from the provided in vitro dissolution data using in silico modeling.
In response, for a disclosure to possess written description, it must reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed at the time the application was filed.  Appellant is arguing that, even in the absence of the disclosure of even a single composition having a Cmax within the scope of the range recited by claims 41-46, the skilled artisan could have performed additional experimentation using the dissolution data provided in Figures 1-11 to determine which ingredients in combination in which amounts, would have resulted in compositions having Cmax values over the full recited range.  The need to perform additional experimentation, however, is indicative of a lack of actual possession of the invention at the effective filing date.  Consequently, the specification does not adequately describe a sufficient number of species of formulations within the scope of claim 41 and which also possess a Cmax value within the range recited by claim 41, such that the skilled artisan would not recognize Appellant to be in possession of the full scope of claim 41 and its dependents at the time of the invention.
The 103 Rejection  
Appellant argues that the rejection improperly concludes that the results flowing from the claimed seal coat are not unexpected.  Appellant states that Seok teaches that certain moisture reducing excipients (and not seal coats) in combination with an acidifying agent, can reduce formation of unspecified impurities.  Appellant claims that Seok does not indicate how much of the impurity reduction is based upon the selected excipients as opposed to the acidifying agent.  Appellant acknowledges that Seok mentions that mazindol is unstable to light and moisture, but argues that Seok does not disclose the impurity, nor establish any expectation that the disclosed excipients by themselves could reduce the impurity, or that adding a seal coat to a mazindol formulation having an acidifying agent would lead to any further reduction of hydrolysis 
In response, Seok and Patel must be considered not only for what they teach individually, but also what they teach as a whole.  The rejection relies upon Seok for its express teaching that mazindol is unstable to moisture and that it is desirable to include ingredients that will stabilize mazindol, which provides the skilled artisan with a strong motivation to seek to modify the Devane mazindol formulation in order to stabilize the mazindol. Patel expressly teaches that one way of maintaining the chemical stability of an active that is susceptible to moisture is by including a seal coat in order to insulate the active from moisture.  Therefore, the skilled artisan reading Patel would have been motivated to incorporate a seal coat into the Devane composition in order to insulate the mazindol from moisture.  While Seok discloses the use of two alternative ingredients for protecting moisture sensitive ingredients (i.e., acidifying agents and low moisture excipients), Seok’s method of protecting moisture sensitive ingredients in no way precludes the skilled artisan from selecting a different prior art method of protecting the mazindol such as by use of the seal coat taught by Patel.  Nor would it have precluded the skilled artisan from modifying the Devane formulation to comprise both the seal coat of Patel as well as the low moisture excipients and acidifying agent of Seok in order to maximize the protection afforded to the mazindol (it is noted that the present claims do 
Since the cited prior art establishes that mazindol is moisture sensitive and expressly recommends the use of seal coats and acidifying agents to protect mazindol from moisture, there was a motivation to include these ingredients in the Devane formulation, regardless of whether the prior art discloses the specific nature of the impurity resulting from exposing mazindol to moisture, or how much any one of the low moisture excipient, acidifying agent, or seal coat would contribute to enhancing mazindol’s stability relative to any of the other ingredients.  
Additionally, since the cited art expressly teaches that use of acidifying agents or a seal coat can protect moisture sensitive ingredients such as mazindol, the enhanced stability results reported by Appellant are not unexpected in view of the prior art.  In situations where the Applicants are relying upon unexpected results to rebut a prima facie case of obviousness, Applicants bear the burden to establish that the results are unexpected and significant. The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). See MPEP 716.02(b).  
Although Appellant argues that neither Seok nor Patel establish that a seal coat by itself has a particular stability enhancing benefit as reported in the present specification, Seok discloses no other manner of protecting moisture sensitive ingredients in the composition taught therein, thereby suggesting that a seal coat could be sufficient to by itself to satisfactorily achieve this function.  Additionally, the skilled 
Appellant also argues that Devane lists hundreds of possible actives as well as numerous enhancers, coating and matrix materials, and excipients, and therefore does not disclose the structural arrangement of the claimed formulations.
In response, the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of those combinations less obvious.  See Merck v. Biocraft, 10 USPQ2d 1843, 1846 (Fed Cir 1985); In re Corkill, 771 F.2d 1496, 1500, 226 USPQ 1005, 1008 (Fed.Cir. 1985) (obviousness rejection of claims affirmed in light of prior art teaching that “hydrated zeolites will work” in detergent formulations, even though “the inventors selected the zeolites of the claims from among ‘thousands’ of compounds”); In re Susi , 440 F.2d 442, 445, 169 USPQ 423, 425 (CCPA 1971) (obviousness rejection affirmed where the disclosure of the prior art was “huge, but it undeniably include[d] at least some of the compounds recited in appellant's generic claims and it is of a class of chemicals to be used for the same purpose as appellant's additives”).
Additionally, Devane gives substantial additional guidance in selecting out ingredients from the lists disclosed therein that would lead to the selecting of elements of the recited claims. The Example 1 and Example 4 formulations of Devane use methacrylate copolymers as a release controlling polymer, the same release controlling polymers recited by the present claims, and these formulations comprise the same 
Appellant also argues that the skilled artisan would not have been motivated to modify the methylphenidate and hydrocodone formulations of Devane because mazindol has different pharmacokinetic properties and does not teach how the disclosed formulations can be altered to arrive at the claimed formulations.    
In response, the teachings of Devane are not limited to its working examples but extend to its full disclosure, which expressly states that mazindol can be used as the active.  Additionally, Devane expressly teaches that the drug release characteristics of the composition as measured by dissolution time can be varied by varying the composition and thickness of the coating applied over the IR cores as discussed in the rejection.  Therefore, Devane informs the skilled artisan how to vary the working embodiments disclosed therein in order to obtain the desired release characteristics for the selected active.  
  Appellant argues, however, that, with respect to claims 41-46, that the recited Cmax range may or may not be achieved with a particular combination of ingredients, 
In response, it is not at all clear from the evidence of record that the specification discloses a particular combination of ingredients that achieves the recited Cmax range, since the specification fails to disclose the Cmax of any particular combination of ingredients, which forms the basis of the rejection of the claims under 35 U.S.C. 112(a).  Devane, however does teach how to alter the release characteristics by varying the composition and thickness of the coating applied over the IR cores.  
While Appellant argues that nothing in the rejection points to any disclosure in the prior art about why it is desirable to provide the recited Cmax range for mazindol, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art and in the absence of an unexpected criticality.  (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Here, there is no evidence of record for an unexpected criticality resulting from the Cmax range recited by claims 41-46.  

For the above reasons, the rejections should be sustained.

Respectfully submitted,
/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619 



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.